Citation Nr: 1105959	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right elbow 
epicondylitis as secondary to service connected disability of 
status post-open reduction and internal fixation, left shoulder.  

2.  Entitlement to a rating in excess of 10 percent for status 
post-open reduction and internal fixation, left shoulder.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to October 
1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision.  The Veteran 
perfected a timely appeal.  

The issue of entitlement to service connection for right elbow 
epicondylitis as secondary to service connected disability of 
status post open reduction and internal fixation, left shoulder 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by pain and 
limitation of motion, but he is able to move his arm more than 25 
degrees from his side, midway between his side and shoulder 
level, and at his shoulder level.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post-open reduction internal fixation, left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DC) 5003, 5200-5203 (2010).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010) and 38 C.F.R. §3.159 (2010).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to substantiate 
an increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific and does not require the VA 
to notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. Id.  
July 2008 and May 2009 letters fulfilled the notice requirements 
as required by Dingess and Vazquez-Flores I and II.  Subsequent 
to the notice letters, the Veteran's claims were readjudicated in 
a September 2009 supplemental statement of the case.

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the claims herein 
decided.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such error 
is deemed harmless and does not preclude appellate consideration 
of the matters herein decided, at this juncture.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

All relevant evidence necessary for an equitable resolution of 
the issue remaining on appeal has been identified and obtained, 
to the extent possible.  The evidence of record includes VA 
examination reports, VA treatment records, service treatment 
records, and statements from the Veteran and his representative.

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claim has 
been consistent with these provisions.  Accordingly, the Board 
will proceed to a decision on the merits.

II.  Analysis

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4 (2010).  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the different "staged" ratings assigned for the 
different time periods.

The Veteran's status post-open reduction and internal fixation, 
left shoulder has been rated under Diagnostic Code (DC) 5203.  
That provision provides that malunion of the clavicle or scapula, 
or nonunion without loose movement, warrants a 10 percent rating 
on either side.  Nonunion with loose movement or dislocation of 
the clavicle or scapula warrants a 20 percent rating on either 
side.  Alternatively, these disabilities may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, DC 5203.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board also points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which a claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion (see 
Johnson v. Brown, 9 Vet. App. 7 (1996)).

An August 2008 VA examination report shows that the Veteran 
complained of numbing pain, all day, every day.  He reported 
taking Naprosyn and Valium as needed with relief.  He stated he 
was unable to climb ladders, participate in sports, do overhead 
activities, or ride horses.  The Veteran reported not working-he 
last worked six months ago.  He was a maintenance man for an 
apartment complex but was unable to carry, lift, hold, or power 
wash with his left hand.  He reported that he now has a right arm 
injury because of using his right (dominant) arm rather than his 
left.  

On physical examination, the left shoulder had a 14 centimeter 
well-healed, anterior surgical scar, five out of five motor 
strength although it was less than the right.  His abduction was 
to 120 degrees with pain, forward flexion was to 160 degrees with 
pain, and external and internal rotation was to 80 degrees with 
no pain.  There was no diminution with repetitive testing and no 
Deluca criteria.  

The examiner reviewed the June 2008 x-ray of the Veteran's left 
shoulder which showed mild degenerative joint disease of the 
glenohumeral joint and a screw in the glenoid.  

The examiner opined that the Veteran had a left shoulder open 
reduction internal fixation with retained hardware and mild 
degenerative joint disease in that shoulder.  The examiner 
provided an addendum which stated that no pain on range of motion 
or flare-ups on any of the above joints except as stated above.  
All above joints have no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive motion.  

VA treatment records date from June 2008 to September 2009 show 
continued complaints of left shoulder pain.  An August 2008 VA 
treatment record shows that the Veteran had decreased range of 
motion of the left shoulder with tenderness at its extremes.  The 
Veteran was assessed as having left shoulder degenerative 
arthritis with bursitis.  

A September 2009 VA examination report shows that the Veteran 
complained of numbness all day everyday with pain on exertion.  
He denied assistive devices.  He reported taking Valium and 
Naprosyn, as needed, with relief.  The Veteran reported that he 
was unable to climb ladders, ride horses, do sports, or do any 
overhead activity.  He stated he was unable to do pushups or lift 
more than 25 pounds.  The Veteran reported currently working at a 
pawn shop and having no job restrictions.  He denied flares.  
Upon physical examination, the left shoulder had a 14 x .5 
centimeter well-healed surgical scar that was flat, fixed, normal 
color, and nontender.  He had 5/5 motor strength which was less 
than the right.  He had abduction and forward flexion to 140 
degrees with pain on extreme of both.  External and internal 
rotation was to 70 degrees with no pain.  No diminution with 
repetitive testing and no Deluca criteria.  His anterior shoulder 
was tender to palpation.  The examiner reviewed the June 2008 x-
rays which showed mild glenohumeral osteoarthritis with screw in 
place.  

The examiner provided an addendum which stated that all of the 
above described scars were nontender, flat, normal color, mobile, 
without functional impact, without evidence of induration or skin 
breakdown except as stated above.  Additionally, there was no 
pain on range of motion or flare-ups on any of the above joints 
except as stated above.  All of the above joints have no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance during repetitive use.  After considering the evidence 
of record, the Board finds that the preponderance of the evidence 
is against a rating in excess of 10 percent for status post-open 
reduction and internal fixation, left shoulder.  

Under DC 5203 a higher, 20 percent rating, is only warranted when 
there is dislocation of the clavicle or scapula or nonunion with 
loose movement.  The evidence of record does not show that the 
Veteran's left shoulder has had either of these manifestations.  
The Board has considered other potentially applicable diagnostic 
codes.  However, none of them provide a basis for a higher 
rating.  This is so because of the evidence of record has not 
shown that the Veteran's left shoulder disability has been 
manifested by scapulohumeral articulation ankylosis, limitation 
of motion limited to 25 degrees from his side, midway between his 
side and shoulder level or at the shoulder level, or impairment 
of the humerus.  See Diagnostic Codes 5200, 5201, 5202.  

Though the Veteran has been rated under Diagnostic Code 5203, the 
Board finds that the Veteran's disability is more appropriately 
rated under DC 5003 as the Veteran has been diagnosed with mild 
glenohumeral osteoarthritis and has not demonstrated compensable 
limitation of motion pursuant to DC 5201.  The Board notes that 
one diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 
Vet. App. 532 (1993).

As the Veteran is competent to report his observations of left 
shoulder pain, these statements have been considered.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The 
Board notes that Diagnostic Code 5003 contemplates painful 
motion, as this is the basis for the Veteran's current 10 percent 
rating.  Thus, even considering the Veteran's complaints of left 
shoulder pain, and presumably some additional loss of motion 
associated with that pain, the record evidence fails to 
demonstrate that the Veteran exhibited functional loss due to 
pain where motion was limited to 25 degrees from side, midway 
between the side and shoulder level, or at the shoulder level.  
Additionally, there is no evidence in the medical record of 
additional functional limitation of the left shoulder due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  In this regard, the August 2008 and 
September 2009 examiners specifically found that the Veteran had 
no additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive movement.  For these reasons, the 
Veteran does not meet the criteria for a higher rating.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the Veteran has a left shoulder 
scar.  Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 C.F.R. § 
4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

However, there is no competent medical evidence to suggest, nor 
does the Veteran contend, that the scar on the left shoulder scar 
manifests symptomatology that requires a separate disability 
rating.  Accordingly, based on the medical evidence, the Board 
finds that a separate rating for the asymptomatic scar is not 
warranted.

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

The Board acknowledges the statements made by the Veteran at his 
August 2008 VA examination in which he indicated that he had to 
quit a job as a maintenance man for an apartment complex because 
he was unable to carry, lift, hold, or power wash with his left 
hand.  However, in this case, the schedular evaluation in this 
case is not inadequate.  An evaluation in excess of that assigned 
is provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Accordingly, 
extraschedular referral is not in order here.

In reaching the above determinations, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for status post-
open reduction and internal fixation, left shoulder, is denied.  


REMAND

With respect to the Veteran's claim for service connection, the 
Board has determined that further development is warranted.  

The Veteran was afforded a VA examination in September 2009.  
However, the examiner did not offer an opinion as to whether the 
Veteran's right elbow condition was caused by or aggravated by 
the Veteran's service-connected left shoulder condition, as 
alleged by the Veteran.  As such, an addendum opinion should be 
provided upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to 
be reviewed, if possible, by the examiner who 
performed the September 2009 VA examination, 
for the purpose of preparing an addendum to 
the September 2009 VA examination report.  
The examiner should express an opinion as to 
whether it is more likely, less likely, or at 
least as likely as not that the Veteran's 
right elbow condition (diagnosed as (1) 
epicondylitis, resolved, by the September 
2009 examiner and (2) tennis elbow by a VA 
physician) is related to his active military 
service or was caused or are aggravated by 
the Veteran's service-connected left shoulder 
condition.  A complete rationale for any 
opinions should be provided.  

The Veteran need not be re-examined unless an 
examination is deemed necessary.  If a 
physical examination is deemed necessary, all 
indicated testing should be accomplished.  
All findings and conclusions should be set 
forth in a legible report.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated 
on both a direct and secondary basis.  If the 
benefits sought on appeal remain denied, the 
Veteran and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


